          Case 3:19-cv-01179-MWB Document 21 Filed 04/17/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JASON RICHARD MORGAN,                            No. 3:19-CV-01179

                 Petitioner,                         (Judge Brann)

         v.                                          (Magistrate Judge Mehalchick)

    TAMMY FERGUSON, and
    THE ATTORNEY GENERAL OF
    THE STATE OF PENNSYLVANIA,

                 Respondents.

                                        ORDER

                                     APRIL 17, 2020

        Jason Richard Morgan, a Pennsylvania state prisoner, filed a 28 U.S.C. § 2254

petition seeking to vacate his convictions and sentence.1 On March 30, 2020, this

Court dismissed as time-barred Morgan’s § 2254 petition, declined to issue a

certificate of appealability, and closed this case.2 Morgan has now filed a motion

for reconsideration, asserting that this Court should consider the merits of his

petition or, in the alternative, grant a certificate of appealability.3

        To properly support a motion for reconsideration, a party must demonstrate

“at least one of the following: (1) an intervening change in the controlling law; (2)



1
     Doc. 1.
2
     Doc. 14.
3
     Docs. 15, 16.
         Case 3:19-cv-01179-MWB Document 21 Filed 04/17/20 Page 2 of 3




the availability of new evidence that was not available when the court granted the

motion; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.”4 “Thus, [to warrant reconsideration, a petitioner] must show more than

mere disagreement with the earlier ruling; [he] must show that the . . . Court

committed a direct, obvious, or observable error, and one that is of at least some

importance to the larger proceedings.”5

       The Court concludes that Morgan has not satisfied his burden. As noted in

the Court’s previous Order, the outcome of this matter is governed by precedent to

which this Court is bound; that precedent holds that attorney error is insufficient to

excuse an untimely § 2254 petition.6 There is no new evidence, intervening change

of law, or clear error of law or fact that would cast doubt upon this Court’s earlier

ruling. The Court recognizes the difficulty inherent in such a ruling, and the

unfairness in placing upon a petitioner the burden of errors committed by counsel.

Nevertheless, that outcome is mandated here, and this Court simply does not have

the power to overrule binding precedent from the United States Supreme Court and

the United States Court of Appeals for the Third Circuit.7


4
    In re Vehicle Carrier Servs. Antitrust Litig., 846 F.3d 71, 87 (3d Cir. 2017) (ellipsis and internal
    quotation marks omitted).
5
    In re Energy Future Holdings Corp., 904 F.3d 298, 312 (3d Cir. 2018) (brackets, quotation
    marks, and citation omitted).
6
    Holland v. Florida, 560 U.S. 631, 651-52 (2010); Johnson v. Hendricks, 314 F.3d 159, 163
    (3d Cir. 2002).
7
    Although this Court will not issue a certificate of appealability, Morgan may of course appeal
    this decision and request that the Third Circuit issue a certificate of appealability.
                                                   2
       Case 3:19-cv-01179-MWB Document 21 Filed 04/17/20 Page 3 of 3




     Accordingly, IT IS HEREBY ORDERED that Morgan’s motion for

reconsideration (Doc. 15) is DENIED.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge




                                       3
